Citation Nr: 0527302	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a psychiatric disorder, to include post-
traumatic stress disorder (PTSD), major depression, and an 
anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD.  The RO 
had previously denied service connection for PTSD in August 
2002.  The veteran subsequently notified VA of additional 
evidence; but the RO confirmed its denial in March 2003.  In 
July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The veteran 
submitted additional evidence at the Board hearing that had 
not been considered by the RO, but waived RO consideration.

On October 4, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's current psychiatric disorders are related to his 
service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a psychiatric 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a psychiatric disorder has been properly 
undertaken. The Board is confident in this assessment because 
the evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The veteran seeks service connection for psychiatric 
disorders to include PTSD, major depression and anxiety.  On 
a PTSD questionnaire, he stated that the first night in 
Vietnam, they were hit with mortar fire at the center where 
they were staying until they got with their units.  He noted 
that he spent 13 months in Vietnam with an M-14 but did not 
have any ammo, because the ammo was in a supply room and was 
issued during practice alerts.  He also stated that before 
leaving Vietnam he could hear firing at night and bombing 
from far away.  In April 2003, the veteran stated that upon 
return from Vietnam in August 1967, he was "a bundle of 
nerves."  He stated that he went back to his same job before 
service, but could not do the production work because he was 
too nervous.  He indicated that he tried to work elsewhere 
but would get nervous and his hands would shake, and 
eventually was retired by the Social Security Administration 
in February 2001 for a nervous condition.  He also stated a 
VA doctor told him he had PTSD.  

In August 2003, the veteran specified that in Vietnam, he 
came under mortar fire at the reception center in July 1966 
at a place called Long Binh.  At the Board hearing, the 
veteran testified that in service he had duties as a jeep 
driver, which included transporting some lieutenants and 
captains and that once he came under small arms fire, but did 
not remember where he was in the field.  He noted that he 
would go into the valley and did not have any ammo, as it was 
locked in the supply room.  He also stated that they would 
bring guys who got killed and he could see all the body bags 
on the ammo deck across the road from the compound and that 
he has never been so scared in his life.  He stated that he 
worked on a guard post 10 or 12 feet up in the air in a 
little cubbyhole, and did not know what was going to happen 
and was really scared.  He further testified and provided 
statements regarding a childhood friend, who entered service 
after the veteran had been discharged, and was killed in 
action in 1969.  He testified that his friend had told him 
before service that he knew he was going to die, and that 
since then, he has had nightmares and can see his friend 
standing at the foot of his bed saying, I told you so.  He 
stated that he has attempted suicide two or three times and 
shakes really bad.  He also stated that he has threatened to 
burn down his house and told his wife he would kill himself 
if she left him but that he also ran her out of the house.

The veteran's wife submitted testimony and statements that 
she knew the veteran before he entered service, and that 
since then, he has been extremely nervous and at times can 
hardly hold his hands still.  She testified that he has 
nightmares and flashbacks at night at least twice a week so 
that she cannot sleep in the same bed with him.  She stated 
that he does not go anywhere where there are large crowds, 
except church, and when he gets around a lot of people he 
just starts shaking and sweating really bad and they have to 
leave.  She indicated that before service the veteran was 
usually calm, but after he came home his whole attitude 
changed; he was nervous, hardly able to keep still, shaking 
continuously, and just hard to live with.  

Additional acquaintances, including former co-workers, his 
pastor, and a former employer submitted statements attesting 
to the veteran's nervous condition and depression since his 
service.

In sum, the veteran contends that he has current psychiatric 
disorders directly related to his service, thus entitling him 
to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows current diagnoses of 
psychiatric disorders.

A March 2001 VA neurology consult shows a medical history of 
PTSD with anxiety and depression.

An April 2001 private outpatient treatment report shows a 
diagnosis of an adjustment disorder with mixed anxiety and 
depressed mood.  A May 2001 VA medical record shows an 
assessment of anxiety, for which medication was prescribed.  
A July 2001 VA nursing note also shows problems with 
depression and anxiety.  In September 2001, the veteran was 
seen for increased symptoms of depression, irritability, and 
nightmares.  

A September 2001 VA psychiatric consult shows a DSM IV Axis I 
diagnosis of major depression, single episode, developing 
dysthymic disorder, anxiety disorder not otherwise specified, 
and history of PTSD.  These diagnoses were continued on VA 
medical records dated from October 2001 to October 2003.

A private medical doctor submitted a May 2002 statement that 
the veteran has had problems with depression and anxiety for 
years.

The next issue is whether there is any evidence of in-service 
incurrence of a psychiatric disorder.  

The veteran's DD-Form 214 shows that he earned, in pertinent 
part, the Vietnam Service Medal and Vietnam Campaign Medal.  
Additional personnel records show that he served as a Supply 
Clerk, Armorer, and Engineering Equipment Specialist.  These 
records are not indicative of combat status; thus, further 
development or corroborative evidence, other than the 
veteran's testimony, is necessary to verify his claimed in-
service stressors.  See 38 C.F.R. § 3.304(f).

An October 2004 response from USASCRUR indicates that it was 
unable to verify the veteran's claimed stressor that upon his 
arrival in July 1966, the reception station at Long Binh came 
under mortar attack.  USASCRUR did verify that Long Binh was 
more susceptible to enemy ground attack than other areas, but 
this is not specific enough to show the veteran came under 
attack.  The veteran's testimony regarding the small arms 
attack while driving a jeep in service also is not 
verifiable, as the veteran could not recall the location and 
did not provide the date of this event.  Additionally, the 
remaining stressors identified by the veteran, specifically 
being afraid while on the watch tower, seeing body bags, and 
learning of his friend's death in Vietnam, months after the 
veteran's discharge from service, are not considered 
stressors for PTSD purposes.  See 38 C.F.R. § 4.125(a) 
(conforming to DSM-IV).  As such, although the veteran has a 
current diagnosis of PTSD, without any credible supporting 
evidence that the claimed in-service stressor occurred, 
service connection for PTSD cannot be granted.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

However, there is medical evidence in service, which is 
relevant to other mental disorders.  A December 1966 service 
medical record shows that the veteran was seen for extreme 
nervousness affecting job performance.  Specifically, the 
veteran stated that he became nervous and worried when he 
tried to work.  The examiner's impression was anxiety.

As the record shows current findings of a psychiatric 
disorder, including major depression and anxiety, and in-
service findings of anxiety and nervousness, the 
determinative issue becomes whether there is any relationship 
between the two.

The Board finds that there is medical evidence that service 
connection for a psychiatric disorder is warranted on a 
direct incurrence basis.

A February 2002 VA psychiatric examination report shows 
complaints of poor sleep, nightmares of Vietnam, anxiety, 
irritability, and depression.  The veteran also reported a 
history of being nervous and easily upset since being in 
Vietnam.  The examiner noted flashbacks, nightmares, 
hypervigilance, insomnia, and avoidant behavior.  The mental 
status examination showed that the veteran's affect was 
anxious, irritable, and dysphoric.  He had no active 
hallucinations or delusions, denied active suicidal or 
homicidal thinking, and had fair insight and judgment.  The 
DSM IV Axis I diagnosis was major depression, single episode, 
dysthymic disorder, secondary type, anxiety disorder not 
otherwise specified with features of PTSD, and history of 
PTSD.  The psychiatrist stated: "In my professional medical 
opinion this veteran is completely disabled as a result of 
his psychiatric disorders that are as likely as not a direct 
result of his active duty military service in [Vietnam]."  
The record shows that the same VA psychiatrist signed off on 
the same opinion in May 2002 and January 2003.  This is the 
only medical opinion addressing the etiology of the veteran's 
psychiatric disorder.

Based on the foregoing, the Board finds current medical 
diagnoses of a psychiatric disorder, including major 
depression and an anxiety disorder, in-service findings of 
anxiety and nervousness, and medical evidence of a nexus 
between the veteran's current psychiatric disabilities and 
service.  Accordingly, resolving all doubt in the veteran's 
favor, the Board concludes that the evidence supports a grant 
of service connection for a psychiatric disorder, including 
major depression and an anxiety disorder.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.310(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include major depression and an anxiety disorder is 
granted, subject to the rules and payment of monetary 
benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


